Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of determining, when the first node device has detected a system failure, whether the first node device is an avoidance-override device configured to make avoidance of a recovery operation a higher priority than execution of a recovery operation… determining whether to execute a recovery operation of the first node device or to avoid executing a recovery operation of the first node device based on the report from the one or the plurality of other node devices, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “hardware,” “a processor,” “a memory,” “medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “hardware,” “a processor,” “a memory,” “medium” language, “determining” in the context of the claim(s) encompasses a user observing if the first node device is an avoidance-override device, or evaluating and judging whether to execute a recovery operation of the first node device or to avoid executing a recovery operation of the first node device based on the report from the one or the plurality of other node devices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “hardware,” “a processor,” “a memory,” “medium” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1, 6-7, and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action.
The following is an examiner’s statement of reasons:
The elements of independent claim(s) 1, 6-7 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20050204214 A1 do/does not teach or suggest, in combination with the remaining limitations: “determination unit that is implemented at least by the hardware and configured to determine, when the own node device has detected a system failure, whether the own node device is an avoidance-override device configured to make avoidance of a recovery operation a higher priority than execution of a recovery operation; …when the determination unit determines that the own node device is the avoidance-override device…”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113